




Exhibit 10.12














CROWN IMPORTS LLC








2011 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective January 1, 2011








--------------------------------------------------------------------------------




CROWN IMPORTS LLC
2011 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Effective January 1, 2011




Article 1


INTRODUCTION


1.1    THE 2011 SERP AND ITS EFFECTIVE DATE. Crown Imports LLC (the “Company”)
has adopted, effective as of January 1, 2011 (the “Effective Date”), the Crown
Imports LLC 2011 Supplemental Executive Retirement Plan (the “2011 SERP”), as
set forth herein.


1.2    PURPOSE. The Company maintains the Crown Imports LLC 401(k) and Profit
Sharing Plan (the “Plan”), a plan that is intended to meet the qualification
requirements set forth in Section 401(a) of the Internal Revenue Code of 1986,
as amended (the “Code”). Code Section 401(a)(17) limits to $245,000 (in 2011, as
adjusted in subsequent years by the Secretary of the Treasury) the amount of
compensation that may be taken into account for a year under a qualified plan
(the “Compensation Limit”), and Code Section 415 limits the annual additions,
including employer contributions, that may be made to an employee’s account
under a qualified plan (the “Section 415 Limit”). In addition, other limits may
apply to limit or reduce the contributions that may be made to an employee’s
account under the Plan.


The Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
permits the provision of benefits under an unfunded plan maintained by the
Company primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees. The purpose of the
SERP is to provide to certain employees of the Company or an Affiliate (as
defined below) benefits that would be provided under the Plan without regard to
the Compensation Limit or the Section 415 Limit, or other limits with respect to
certain Company contributions under the Plan. In no case, however, may any
Company contribution to the 2011 SERP relate to, or be determined with respect
to, any elective contributions made by any employee to the Plan. For purposes of
the 2011 SERP, the term “Affiliate” means a corporation, trade or business that
is a member of a controlled group of corporations, a group of trades or
businesses (whether or not incorporated) under common control or an “affiliated
service group,” (all as defined in Code Sections 414(b), 414(c) and 414(m)) that
includes the Company. The term “Affiliate” also includes a corporation, trade or
business that is required to be aggregated with the Company pursuant to
regulations under Code Section 414(o). In applying the term “Affiliate” for
purposes of Section 2.5(a), the standard of control under Code Sections 414(b)
and 414(c) will be deemed to be at least 50%.


1.3    DEFINED TERMS. Except as otherwise indicated, capitalized terms used in
this plan document that are not defined herein have the same meaning as the same
terms in the Plan.


1.4    PLAN ADMINISTRATION. The 2011 SERP shall be administered by a committee
(the “Committee”) consisting of one or more individuals appointed by the Board
of Directors of the Company. The Committee shall have, to the extent
appropriate, the same powers, rights, duties and obligations with respect to the
SERP as the Committee under the Plan has with respect to the Plan. In the event
that the Board of Directors does not appoint a Committee, the Company shall act
as the Committee.




Article 2


PARTICIPATION AND BENEFITS


2.1    ELIGIBILITY FOR BENEFITS. A person for whom an account is established at
any time under the 2011 SERP (a “SERP Account”) shall be a participant in the
2011 SERP (a “Participant”) for purposes of receiving distributions, maintaining
account balances and being credited with net earnings, gains and losses until
all amounts credited to his or her SERP Account have been distributed or
forfeited. Any employee of the Company or an Affiliate whose contributions under
the Plan are limited in a particular Plan Year, in accordance with Section 1.2,
by the Compensation Limit, the Section 415 Limit or by any other limit with
respect to certain Company contributions under the Plan shall become a
Participant and shall receive Annual Benefit Credits, as defined in Section 2.2,
under the 2011 SERP for that Plan Year (an “Active Participant”). The Committee
shall be notified when any employee of the Company or an Affilaite becomes an
Active Participant. A person who becomes an Active Participant shall remain a
Participant until all amounts credited to his or her SERP Account have been
distributed or forfeited, whether or not such person is an Active Participant
for a subsequent Plan Year.






--------------------------------------------------------------------------------




2.2    AMOUNT OF BENEFIT CREDITS. The amount credited to an Active Participant’s
SERP Account for a Plan Year (“Annual Benefit Credits”) shall equal (a) the
amount, if any, of Employer Safe-Harbor Profit Sharing Contributions and
Employer Regular Profit Sharing Contributions the Active Participant would have
received under the Plan for that Plan Year if he or she had received Employer
Safe-Harbor Profit Sharing Contributions and Employer Regular Profit Sharing
Contributions with respect to his or her Plan Compensation above the
Compensation Limit at the same rate that he or she received Employer Safe-Harbor
Profit Sharing Contributions and Employer Regular Profit Sharing Contributions
under the Plan with respect to his or her Plan Compensation not greater than the
Compensation Limit and if the Section 415 Limit did not apply, and (b) such
other amounts as the Committee shall from time to time, in its discretion,
determine to credit to the Active Participant’s SERP Account with respect to
other limited or reduced contributions under the Plan, except that in no case
shall any contribution or benefit provided under the 2011 SERP be contingent
upon, or determined with respect to, an elective contribution made by an
employee to the Plan.


2.3    INCOME CREDITS. Each Participant’s SERP Account shall be credited as of
each Valuation Date with net earnings, gains and losses (“Income Credits”) in an
amount equal to the amount that such SERP Account would have earned, gained or
lost if at all times, from the first business date Annual Benefit Credits, if
any, were credited to the Participant’s SERP Account, such amounts were fully
invested as provided in the following paragraph.


From time to time the Committee shall determine the method of determining
Participants’ Income Credits under the 2011 SERP. The Committee may, in its
discretion, determine Income Credits by treating the Participants’ SERP Accounts
as if invested in a manner designated by the Committee or by permitting
Participants to self-direct the manner in which their Income Credits are to be
determined from among such deemed investment options, and in accordance with
such rules and procedures, as the Committee shall from time to time determine.
Any changes that the Committee shall make in the method for determining Income
Credits shall be determined and announced to Participants in advance of the date
it becomes effective and shall represent a rate which the Company could,
ignoring the effect of federal, state and local income taxes, replicate by
investing its assets in available markets if it chose to do so.


2.4    VESTING. Except as otherwise provided herein, a Participant shall be
vested in his or her SERP Account as follows: (a) he or she shall become vested
in his or her Annual Benefit Credits to the same extent that the Participant is
vested in his or her Employer Regular Profit Sharing Contributions under the
Plan and (b) he or she shall be vested in any Income Credits to the same extent
he or she is vested in the Annual Benefit Credits to which such Income Credits
relate.


Notwithstanding the foregoing, if a Participant’s employment with the Company or
an Affiliate is terminated for “Cause,” the Participant will forfeit his or her
entire SERP Account, including the portion that has already vested. For purposes
of the 2011 SERP, “Cause” has the meaning set forth in any employment,
consulting, or other written agreement between the Participant and the Company
or an Affiliate. If there is no such employment, consulting, or other written
agreement, or if such agreement does not define “Cause,” then “Cause” will mean
the Participant’s:


(a)    willful neglect of or continued failure to substantially perform, in any
material respect, his or her duties as assigned to the Participant from time to
time or obligations including, without limitation, a violation of policy or a
breach of noncompetition, nonsolicitation or nondisclosure obligation to the
Company or an Affiliate, other than any such failure resulting from his or her
incapacity due to physical or mental illness;


(b)    commission of a willful act (including, without limitation, a dishonest
or fraudulent act) or a grossly negligent act, or the willful or grossly
negligent omission to act, that is intended to cause, causes, or is reasonably
likely to cause, material harm to the Company or an Affiliate, monetarily,
reputationally, or otherwise;


(c)    commission or conviction of, or plea of nolo contendere to, any felony or
any crime or offense involving dishonesty or fraud or that is significantly
injurious to the Company or an Affiliate, monetarily, reputationally, or
otherwise; or


(d)    abuse of illegal drugs or other controlled substances or habitual
intoxication.


Unless otherwise defined in the Participant’s employment or other agreement, an
act or omission is "willful" for this purpose if it was knowingly done, or
knowingly omitted to be done, by the Participant not in good faith and without
reasonable belief that the act or omission was in the best interest of the
Company. The Committee has the discretion, in other circumstances, to determine
in good faith, from all the facts and circumstances reasonably available to it,
whether a Participant who is under investigation for, or has been charged with,
a crime will be deemed to have committed such crime willfully for purposes of
this 2011 SERP. The Participant’s employment shall be deemed to have terminated
for Cause if, after the Participant’s employment has terminated, facts and
circumstances are discovered that would have justified a termination for Cause.




--------------------------------------------------------------------------------






2.5    PAYMENT OF BENEFITS. Payments of the vested amount credited to a
Participant’s SERP Account, including any vested Annual Benefit Credits and any
vested Income Credits and other earnings, shall be made as follows:


(a)    DISTRIBUTIONS. The vested SERP Account of a Participant, including any
Participant who is a “specified employee” (within the meaning of Code Section
409A(a)(2)(B)(i)), shall be paid in a lump sum in cash promptly after the date
(“Payment Date”) that is six months after the date of his or her separation from
service (as defined in Section 1.409A-1(h) of the Treasury Regulations
(“Separation Date”)), but in no event later than 90 days after the Payment Date.
For purposes of the 2011 SERP, a transfer of employment to any entity that is
not an Affiliate is a separation from service. The unvested portion of the
Participant’s SERP Account shall be forfeited on the Separation Date.


(b)    AFFILIATE EMPLOYEES. In the event that a Participant is an employee of an
Affiliate, other than the Company, and the Affiliate has a Change of Control,
the Participant shall be 100% vested in his or her SERP Account and the
Participant’s entire SERP Account shall be distributed to the Participant
promptly in the form of a lump sum distribution, but in no event later than 90
days after such a Change in Control. Notwithstanding the preceding sentence,
such vesting and distribution shall only occur if neither the Company nor an
entity that is an Affiliate (as determined under the last sentence of the second
paragraph of Section 1.2) after such transaction employs the Participant after
such transaction. For this purpose, an Affiliate shall be deemed to have a
Change of Control with respect to any event that would be a Change of Control
within the meaning of Section 2.5(c), if the term “Company” were replaced with
the term “Affiliate” each time it is used therein.


(c)    CHANGE OF CONTROL. Notwithstanding anything in this Section 2.5 to the
contrary, in the event of the occurrence of a Change of Control with respect to
the Company, all Participants shall be 100% vested in their SERP Accounts, the
2011 SERP shall be terminated and the entire SERP Account of each Participant
shall be distributed to the Participant promptly, but in no event later than 30
days, after the Change of Control, or, if the Participant has already
experienced a Separation Date, after his or her Payment Date, in the form of a
lump sum distribution. For this purpose a “Change of Control” shall mean (i) a
“change in control event” as described in Code Section 409A(a)(2)(A)(v) and (ii)
an event that satisfies either of the following:


(1)    A change in the ownership of the Company. A change in the ownership of
the Company is deemed to occur on the date that any one person, or more than one
person acting as a group (as described below), acquires ownership of equity
interests of the Company that, together with equity interests held by such
person or group, constitutes more than 50 percent of the total fair market value
or total voting power of the equity interests of the Company. However, if any
one person or more than one person acting as a group, including any member of
the Company, is considered to own 50 percent or more of the total fair market
value or total voting power of the equity interests of the Company as of the
Effective Date, the acquisition of additional equity interests by the same
person or persons will not be considered to cause a change in the ownership of
the Company. An increase in the percentage of equity interests owned by any one
person, or persons acting as a group, as a result of a transaction in which the
Company acquires its equity interests in exchange for property will be treated
as an acquisition of equity interests for purposes of this Section 2.5(c)(1).
This Section 2.5(c)(1) applies only when there is a transfer or issuance of
equity interests of the Company and the equity interests remains outstanding
after the transaction.


Persons will not be considered to be acting as a group solely because they
purchase or own voting securities of the Company at the same time, or as a
result of the same public offering. However, persons will be considered to be
acting as a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of voting securities, or similar business
transaction with the Company. If a person, including an entity, owns voting
securities in the Company and another corporation that enters into a merger,
consolidation, purchase or acquisition of voting securities, or similar
transaction with the Company, such shareholder is considered to be acting as a
group with other shareholders of the other corporation only with respect to
their ownership interest in that corporation prior to the transaction.


Notwithstanding the foregoing, a Change of Control shall not occur upon the
transfer of voting securities of the Company among or between persons or, if
such persons are individuals, members of their immediate family, or between
trusts or other entities controlled by or operated for the benefit of such
individuals or members of their immediate family, who own more than 50 percent
of the total voting power of the Company, or upon the transfer of voting
securities of the Company among or between the Company and a Affiliate or two or
more Affiliates.






--------------------------------------------------------------------------------




For purposes of the preceding paragraph, the term “immediate family” shall
include the spouse and the lineal ascendants and descendants of an individual
and the spouses of such lineal ascendants and descendants and the other
individuals who share a common parent or grandparent with such individual and
the spouses of such individuals. Adopted children shall be considered as the
descendants of their adoptive parents and their parents’ parents in the same
manner as would be the biological children of such parents.


(2)    The sale of all or substantially all of the Company’s assets. A sale of
all or substantially all of the Company’s assets occurs on the date that any one
person or persons acting as a group acquire (or have acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value
equal to all or substantially all (and in no case less than 40%) of the total
gross fair market value of all of the assets of the Company immediately prior to
such acquisition or acquisitions. For this purpose, gross fair market value
means to the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets. A transfer of assets to an entity that is controlled by the members
of the Company immediately after the transfer, or a transfer of assets by the
Company to any of the following, are not considered to be a sale of all or
substantially all of the Company’s assets for purposes of this Section
2.5(c)(2): (A) a member of the Company (immediately before the asset transfer)
in exchange for or with respect of its equity interests; (B) an entity, 50
percent or more of the total value or voting power of which is owned, directly
or indirectly, by the Company; (C) a person, or more than one person acting as a
group, that owns, directly or indirectly, 50 percent or more of the total value
or voting power of all the outstanding equity interests of the Company; or (D)
an entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (C). For
purposes of this Section 2.5(c)(2) and except as otherwise provided, a person’s
status is determined immediately after the transfer of the assets. For example,
a transfer to a corporation in which the Company has no ownership interest
before the transaction, but which is a majority-owned subsidiary of the Company
after the transaction is not treated as a sale of all substantially all of the
assets of the Company.


Persons will not be considered to be acting as a group solely because they
purchase assets of the Company at the same time. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of assets, or
similar business transaction with the Company. If a person, including an entity,
owns stock in the Company and another corporation that enters into a merger,
consolidation, purchase or acquisition of assets, or similar transaction with
the Company, such shareholder is considered to be acting as a group with other
shareholders of the other corporation only with respect to their ownership
interest in that corporation prior to the transaction.


2.6    BENEFICIARY DESIGNATION. In the event of a Participant’s death prior to
full distribution of his or her vested SERP Account, such amount shall be paid
to the beneficiary properly designated by the Participant in the manner
established by the Committee to receive his or her SERP Account hereunder. Such
distribution shall be made in a lump sum distribution as soon as practicable,
but within 90 days, after the Participant’s death. If the Participant fails to
properly designate a beneficiary hereunder, including if the Participant’s
designated beneficiary predeceases him or her, upon the Participant’s death the
vested SERP Account shall be paid to the person or entity that is the
Participant’s beneficiary under the Plan, whether by designation of the
Participant or by the terms of the Plan.


2.7    VALUATION OF ACCOUNTS. The value of a Participant’s vested SERP Account
shall be determined as of the Valuation Date immediately preceding the date on
which a distribution is made to such Participant, based upon the value that the
SERP Account would have if at all times it were earning the rate of return
specified by the Committee or were fully invested in the investment options
designated by the Committee or selected by the Participant, pursuant to Section
2.3.


2.8    FUNDING. Benefits payable under the 2011 SERP to any person shall be paid
directly by the Company. The Company shall not be required to fund, or otherwise
segregate assets to be used for payment of benefits under the 2011 SERP. While
the Company may make investments in amounts equal or unequal to amounts payable
hereunder, the Company shall not be under any obligation to make such
investments and any such investments shall remain an asset of the Company
subject to the claims of its general creditors. Notwithstanding the foregoing,
the Company may maintain one or more trusts to hold assets to be used for
payment of benefits under the 2011 SERP; provided that the assets of each trust
shall be subject to the creditors of the Company in the event the Company
becomes insolvent (as defined in such trust) and provided that any such trust
must comply with the requirements of Code Section 409A. Any payments by such a
trust to a Participant (or to the beneficiary of a Participant) under the 2011
SERP shall be considered payment by the Company and shall discharge the Company
of any further liability under the 2011 SERP to the extent of the payments made
by such trust.








--------------------------------------------------------------------------------




Article 3


MISCELLANEOUS


3.1    EMPLOYMENT RIGHTS. Status as a Participant and/or as an Active
Participant shall not be construed to give an employee the right to be retained
in the service of the Company or any Affiliate or any right to any benefits not
specifically provided by the 2011 SERP.


3.2    INTERESTS NOT TRANSFERABLE. Except as to withholding of any tax under the
laws of the United States or any state or locality, no benefit payable at any
time under the 2011 SERP shall be subject in any manner to alienation, sale,
transfer, assignment, pledge, attachment, or other legal process, or encumbrance
of any kind. Any attempt to alienate, sell, transfer, assign, pledge or
otherwise encumber any such benefits, whether currently or thereafter payable,
shall be void. No benefit shall, in any manner, be liable for or subject to the
debts or liabilities of any person entitled to such benefits. If any person
shall attempt to, or shall alienate, sell, transfer, assign, pledge or otherwise
encumber his or her benefits under the 2011 SERP, or if by reason of his or her
bankruptcy or other event happening at any time, such benefits would devolve
upon any other person or would not be enjoyed by the person entitled thereto
under the 2011 SERP, then the Company, in its discretion, may terminate the
interest in any such benefits of the person entitled thereto under the 2011 SERP
and hold or apply them to or for the benefit of such person entitled thereto
under the 2011 SERP or his or her spouse, children or other dependents, or any
of them, in such manner as the Company may deem proper.


3.3    UNCLAIMED AMOUNTS. Unclaimed amounts shall consist of the amounts of the
SERP Accounts of any Participant that cannot be distributed because of the
Committee’s inability to locate the payee, after a reasonable search, within a
period of two (2) years after the benefits become distributable under Article 2,
as set forth herein. Unclaimed amounts shall be forfeited at the end of such
two-year period. These forfeitures shall reduce the obligations of the Company
under the 2011 SERP. After an unclaimed amount has been forfeited, the
Participant or beneficiary, as applicable, shall have no further right to his or
her SERP Account.


3.4    CONTROLLING LAW. The law of the State of Illinois, without giving effect
to its conflicts of laws principles, shall be controlling in all matters
relating to the 2011 SERP to the extent not preempted by ERISA.


3.5    NUMBER. Words in the plural shall include the singular and the singular
shall include the plural.


3.6    ACTION BY AN EMPLOYER. Except as otherwise specifically provided herein,
any action required of or permitted by the Company under the 2011 SERP shall be
by resolution of the Board of Directors of the Company or person(s) authorized
by resolution of the Board of Directors of the Company.


3.7    TAXES. The Company shall have the right to require Participants to remit
to the Company any amount sufficient to satisfy applicable federal, state, and
local tax withholding requirements, and to deduct from all payments made
pursuant to the 2011 SERP amounts sufficient to satisfy such withholding
requirements.


3.8    WAIVER. No failure or delay on the part of the Company or the Committee
in enforcing or exercising any right or remedy hereunder will operate as a
waiver thereof at the same or at any prior or subsequent time.


3.9    SEVERABILITY. If any provision of the 2011 SERP is held illegal or
invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the 2011 SERP, and the 2011 SERP will be construed and
enforced as if the illegal or invalid provision had not been included.


3.10    INDEMNIFICATION. To the maximum extent permitted by law, the officers,
directors, members, managers, and all agents and representatives of the Company
and members of the Committee will be indemnified by the Company, and saved
harmless against any claims, losses, liabilities, costs, fines, penalties, and
expenses (including attorneys fees), resulting from any actual or alleged
action, conduct, or failure to act relating to the administration of the SERP,
except for claims arising from gross negligence, willful neglect, willful
misconduct, or lack of good faith, or from conduct that has resulted in the
receipt of personal profit or advantage to which such party is not entitled.
Parties may be indemnified under this Section 3.10 to the extent not indemnified
or saved harmless under any liability insurance or any other indemnification
arrangement with respect to the 2011 SERP.


3.11    SECTION 409A COMPLIANCE. The 2011 SERP is intended to comply with, and
will in all cases be interpreted and operated in accordance with the
requirements of, Code Section 409A, and the regulations and other guidance
issued thereunder. If an unintentional operational failure occurs with respect
to Code Section 409A requirements, any affected Participant or beneficiary




--------------------------------------------------------------------------------




shall fully cooperate with the Company to correct the failure, to the extent
possible, in accordance with any correction procedure established by the U.S.
Internal Revenue Service. Any reference herein to Code Section 409A and the
Treasury Regulations shall be interpreted to refer to any successor section of
the Code, the Treasury Regulations or other guidance issued by the U.S. Internal
Revenue Service, as appropriate.




Article 4


AMENDMENT AND TERMINATION


4.1    COMPANY AUTHORITY TO AMEND. The Company intends the SERP to be permanent,
but reserves the right at any time to modify or amend the SERP by action of its
Board of Directors or the Committee, or to terminate the SERP by action of its
Board of Directors, provided however, that if a Participant has a SERP Account,
benefits provided under Section 2.1 shall constitute an irrevocable obligation
of the Company as applicable, to the same extent that such SERP Account, had it
been an account under the Plan, would have been an irrevocable obligation of the
Plan.




[Signature Page Follows]






Executed in this 18th day of February, 2011.




CROWN IMPORTS LLC




By: /s/ William F. Hackett_____________
Its: President______________________






